Krlsten E. Smith

COrpOration CounQ@se 5:15-cv-00445-DNH-TWD Do _, -m14e Filed 10/03/18

   

Joseph W. Barry, III
First Assistant Corporation Counsel

Christina F. DeJoseph
Senior Assistant Corporation Counsel

OFFICE oF THE CoRPoRATloN COUNSEL

 

BEN WALsH, MAYoR

October 8, 2018
VIA ELECTRONIC FILING
Hon. David N. Hurd
Alexander Pirnie Federal Bldg. and U.S. Courthouse
10 Broad Street
Utica, New York 13501

Re: Grant v. City of S yracuse, et al.
Fed. Civ. Action No.: 5:15-CV-00445-LEK-TWD

Dear Judge Hurd,

C erine E. Carnrike

Page 1 OSTdZ|-Meghan E. Ryan
Amanda R. I-larrington

John C. Black, JI`.

Kathryn M. Ryan

Ramona L. Rabeler

Erica T. Clarke

Todd M. Long

Khalid Bashjawish

Defendants Write this letter to inform Your Honor that Detective l\/lark Rusin, one of
City’s designated Witnesses, Will also be serving as the City's corporate representative during

trial.
Respectfully,
WZ
Todd M. Long, Esq.
Assistant Corporation Counsel
Tl\/lL/mmd

cc: All counsel of record (via CM/ECF)

233 E. WASHINGTON ST. ° 300 CITY HALL * SYRACUSE, N.Y. 13202

(315) 448-8400 ~ FAX 448-8381 - Web Page: WWW.Syrgov.net

SERVICE OF PAPERS OR PROCESS BY FACSIMILE IS NOI` ACCEPI`ABI_E.

